Citation Nr: 1415493	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  06-30 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for cervical spine disability, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for lumbar spine disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to February 1978.

This appeal is before the Board of Veterans' Appeals (Board) from September 2004 and September 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  When the case was most recently before the Board in September 2013, it was remanded for further development.  It has now been returned to the Board for further appellate action.

The record before the Board consists of electronic files known as Virtual VA and the Veterans Benefits Management System.

The Board notes that there are other issues that are currently being developed for appellate consideration but have not been certified as ready for appellate consideration.


REMAND

In a statement signed in May 2012, the Veteran requested a Board hearing at the local RO.  Unfortunately, when the case was last before the Board in September 2013, the May 2012 statement had not been associated with the record and, therefore, the Veteran was never provided a hearing.  He has never withdrawn this request.  

Accordingly, the case is REMANDED to the RO for the following action:

The Veteran should be scheduled for a Board hearing at the RO in accordance with the docket number of his appeal.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


